Exhibit 10.1

 

 

TRANSFER AND SALE AGREEMENT

 

by and between

 

HARLEY-DAVIDSON CREDIT CORP.,

 

as Seller

 

and

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

 

as Purchaser

 

Dated as of May 1, 2006

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITION

3

 

 

SECTION 1.01.

GENERAL

3

 

 

 

ARTICLE II TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

4

 

 

 

SECTION 2.01.

CLOSING

4

SECTION 2.02.

CONDITIONS TO THE CLOSING

8

SECTION 2.03.

ASSIGNMENT OF AGREEMENT

11

SECTION 2.04.

SUBSEQUENT CONTRACTS

12

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

19

 

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

20

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT

26

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE

40

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES

45

 

 

 

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

47

 

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS

47

SECTION 4.02.

FILING

47

SECTION 4.03.

NAME CHANGE OR RELOCATION

49

SECTION 4.04.

COSTS AND EXPENSES

50

SECTION 4.05

SALE TREATMENT

51

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

51

SECTION 4.07

PROTECTION OF SECURITY INTERESTS

52

 

 

 

ARTICLE V REMEDIES UPON MISREPRESENTATION

53

 

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES

53

 

 

 

ARTICLE VI INDEMNITIES

55

 

 

 

SECTION 6.01.

SELLER INDEMNIFICATION

55

SECTION 6.02.

LIABILITIES TO OBLIGORS

57

SECTION 6.03.

TAX INDEMNIFICATION

57

SECTION 6.04.

OPERATION OF INDEMNITIES

59

 

 

 

ARTICLE VII MISCELLANEOUS

60

 

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

60

SECTION 7.02.

MERGER OR CONSOLIDATION

60

SECTION 7.03.

TERMINATION

62

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER

62

SECTION 7.05.

AMENDMENT

63

SECTION 7.06.

NOTICES

66

SECTION 7.07.

MERGER AND INTEGRATION

67

SECTION 7.08.

HEADINGS

67

SECTION 7.09.

GOVERNING LAW

68

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Assignment

 

Exhibit B

Form of Officer’s Certificate

 

Exhibit C

Form of Subsequent Purchase Agreement

 

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT, dated as of May 1, 2006, is made by and between Harley-Davidson
Credit Corp., a Nevada corporation, as seller hereunder (together with its
successors and assigns “Harley-Davidson Credit” or “Seller”), and
Harley-Davidson Customer Funding Corp., a Nevada corporation and wholly-owned
subsidiary of Seller (together with its successors and assigns “Trust
Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
(i) motorcycle conditional sales contracts from Harley-Davidson motorcycle
retailers and (ii) motorcycle promissory note and security agreements from
Eaglemark Savings Bank, each of which contracts provides for installment payment
obligations by or on behalf of the retailer’s customer/purchaser and grants a
security interest in the related motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire from time to time the “Contract
Assets,” as hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchases from time to
time of Contract Assets hereunder to convey all right, title and interest in
such Contract Assets to Harley-Davidson Motorcycle Trust 2006-2 (the “Trust”)
pursuant to the Sale and Servicing Agreement dated as of May 1, 2006 by and
among Trust Depositor, Harley-Davidson Credit, as Servicer, the Trust, as issuer
(the “Issuer”) and The Bank of New York Trust Company, N.A., as Indenture
Trustee (as amended, supplemented or otherwise modified from time to time, the
“Sale and Servicing Agreement”), executed concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.01.                         General. Unless otherwise defined in this
Agreement, capitalized terms used herein (including in the preamble above) shall
have the meanings assigned to them in the Sale and Servicing Agreement.

 


ARTICLE II


 


TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT


 

Section 2.01.                         Closing. Subject to and upon the terms and
conditions set forth in this Agreement, Seller hereby sells, transfers, assigns,
sets over and otherwise conveys to Trust Depositor, in consideration of Trust
Depositor’s payment of $503,275,266.36 in cash as the purchase price therefor,
(i) all the right, title and interest of Seller in and to the Initial Contracts

 

--------------------------------------------------------------------------------


 

listed on the initial List of Contracts in effect on the Closing Date
(including, without limitation, all security interests and all rights to receive
payments which are collected pursuant thereto after the Initial Cutoff Date,
including any liquidation proceeds therefrom, but excluding any rights to
receive payments which were collected pursuant thereto on or prior to the
Initial Cutoff Date), (ii) all rights of Seller under any physical damage or
other individual insurance policy (including a “forced placed” policy, if any),
any debt insurance policy or any debt cancellation agreement relating to any
such Contract, an Obligor or a Motorcycle securing such Contract, (iii) all
security interests in each such Motorcycle, (iv) all documents contained in the
related Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account
and related Lockbox Agreement to the extent they relate to the Contracts,
(vi) all rights (but not the obligations) of the Seller under any motorcycle
dealer agreements between the dealers (i.e. originators of certain Contracts)
and the Seller, (vii) all rights of Seller to certain rebates of premiums and
other amounts relating to insurance policies, debt cancellation agreements,
extended service contracts or other repair agreements and other items financed
under such Contracts and (viii) all proceeds and products of the foregoing
(items (i) - (viii), together with the additional assets referred to in
Section 2.04 below which may be transferred from time to time in respect of
Subsequent Contracts, being collectively referred to herein as the “Contract
Assets”). Although Seller and Trust Depositor agree that any such transfer is
intended to be a sale of ownership in the Contract Assets, rather than the mere
granting of a security interest to secure a borrowing, in the event such
transfer is deemed to be of a mere security interest to secure indebtedness,
Seller shall be deemed to have granted Trust Depositor a perfected first
priority security interest in such Contract Assets and this Agreement shall
constitute a security agreement under applicable law. If such transfer is deemed
to be the mere granting of a security interest to secure a borrowing, Trust
Depositor may, to secure Trust Depositor’s own borrowing under the Sale and
Servicing Agreement (to the extent that the transfer of the Contract Assets
thereunder is deemed to be a mere granting of a security interest to secure a
borrowing) repledge and reassign (i) all or a portion of the Contract Assets
pledged to Trust Depositor and not released from the security interest of this
Agreement at the time of such pledge and assignment, and (ii) all proceeds
thereof. Such repledge and reassignment may be made by Trust Depositor with or
without a repledge and reassignment by Trust Depositor of its rights under this
Agreement, and without further notice to or acknowledgment from Seller. Seller
waives, to the extent permitted by applicable law, all claims, causes of action
and remedies, whether legal or equitable (including any right of setoff),
against Trust Depositor or any assignee of Trust Depositor relating to such
action by Trust Depositor in connection with the transactions contemplated by
the Sale and Servicing Agreement.

 

Section 2.02.                         Conditions to the Closing. On or before
the Closing Date, Seller shall deliver or cause to be delivered to Trust
Depositor each of the documents, certificates and other items as follows:

 

(a)                                  The initial List of Contracts, certified by
the Chairman of the Board, President or any Vice President of Seller together
with an Assignment substantially in the form attached as Exhibit A hereto.

 

2

--------------------------------------------------------------------------------


 

(b)                                 A certificate of an officer of Seller
substantially in the form of Exhibit B hereto.

 

(c)                                  An opinion of counsel for Seller
substantially in the form of Exhibit D to the Sale and Servicing Agreement.

 

(d)                                 A letter or letters from Ernst & Young LLP,
or another nationally recognized accounting firm, addressed to Trust Depositor
and the Issuer and the Trustees and stating that such firm has reviewed a sample
of the Initial Contracts and performed specific procedures for such sample with
respect to certain contract terms and identifying those Initial Contracts which
do not so conform.

 

(e)                                  Copies of resolutions of the Board of
Directors of Seller or of the Executive Committee of the Board of Directors of
Seller approving the execution, delivery and performance of this Agreement and
the transactions contemplated hereunder, certified in each case by the Secretary
or an Assistant Secretary of Seller.

 

(f)                                    Officially certified recent evidence of
due incorporation and good standing of Seller under the laws of Nevada.

 

(g)                                 Evidence of proper filing with the
appropriate office in Nevada of a UCC financing statement naming Seller as
debtor, naming Trust Depositor as assignor secured party and the Issuer as
secured party, and listing the Contract Assets as collateral as well as evidence
of proper filing with the appropriate office in Delaware of a UCC financing
statement naming the Issuer as debtor, naming the Indenture Trustee, as secured
party, and listing the Contract Assets as collateral.

 

(h)                                 An Officer’s Certificate from Seller
certifying that the Seller, on or prior to the Closing Date, has indicated in
its computer files, in accordance with its customary standards, policies and
procedures, that the Contracts have been conveyed to the Trust Depositor
pursuant to this Agreement.

 

(i)                                     The documents, certificates and other
items described in Section 2.02 of the Sale and Servicing Agreement, to the
extent not already described above.

 

Section 2.03.                         Assignment of Agreement. Trust Depositor
has the right to assign its interest under this Agreement to the Issuer as
may be required to effect the purposes of the Sale and Servicing Agreement,
without further notice to, or consent of, Seller, and the Issuer shall succeed
to such of the rights of Trust Depositor hereunder as shall be so assigned.
Seller acknowledges that, pursuant to the Sale and Servicing Agreement, Trust
Depositor will assign all of its right, title and interest in and to the
Contract Assets and its right to exercise the remedies created by Section 5.01
hereof for breaches of representations and warranties of Seller contained in
Sections 3.01, 3.02, 3.03 and 3.04 hereof to the Issuer and the Indenture
Trustee for the benefit of the Noteholders. Seller agrees that, upon such
assignment to the Issuer and the Indenture Trustee, such representations will
run to and be for the benefit of the Issuer and the Indenture

 

3

--------------------------------------------------------------------------------


 

Trustee and the Issuer and the Indenture Trustee may enforce directly without
joinder of Trust Depositor, the obligations of Seller set forth herein.

 

 Section 2.04.                      Subsequent Contracts. (a) Subject to and
upon the terms and conditions set forth in paragraph (b) below and in the
related Subsequent Purchase Agreement, Seller hereby agrees to sell, transfer,
assign, set over and otherwise convey to Trust Depositor, in consideration of
Trust Depositor’s payment on the related Subsequent Transfer Date of the
purchase price therefor (as set forth in the related Subsequent Purchase
Agreement), and Trust Depositor hereby agrees to purchase, (i) all the right,
title and interest of Seller in and to the Subsequent Contracts listed on the
related Subsequent List of Contracts (including, without limitation, all
security interests and all rights to receive payments which are collected
pursuant thereto after the applicable Subsequent Cutoff Date, including any
liquidation proceeds therefrom, but excluding any rights to receive payments
which were collected pursuant thereto on or prior to such Subsequent Cutoff
Date), (ii) all rights of Seller under any physical damage or other individual
insurance policy (including a “forced placed” policy, if any), any debt
insurance policy or any debt cancellation agreement relating to any such
Subsequent Contract , an Obligor or a Motorcycle securing such Subsequent
Contract, (iii) all security interests in each such Motorcycle, (iv) all
documents contained in the related Contract Files, (v) all rights of Seller in
the Lockbox, Lockbox Account and related Lockbox Agreement to the extent they
relate to the Subsequent Contracts, (vi) all rights (but not the obligations) of
the Seller under any motorcycle dealer agreements between the dealers (i.e.
originators of certain Subsequent Contracts) and the Seller, (vii) all rights of
Seller to certain rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Subsequent Contracts and
(viii) all proceeds and products of the foregoing (items (i) - (viii), upon
consummation of any above-described purchase, becoming part of the “Contract
Assets”). Seller agrees, subject to the terms and conditions herein applicable
to transfers of Subsequent Contracts, to sell an aggregate Principal Balance of
Subsequent Contracts at or prior to the end of the Funding Period equal to the
Pre-Funded Amount on the Closing Date.

 

(b)                                 Seller shall transfer to Trust Depositor,
and Trust Depositor shall purchase, the Subsequent Contracts and related assets
to be transferred on any Subsequent Transfer Date only upon the satisfaction of
each of the following conditions on or prior to the Subsequent Transfer Date:

 

(i)                                     The Seller shall have provided the
Trustees, the Underwriters and the Rating Agencies with a timely Addition Notice
and shall have provided any information reasonably requested by any of the
foregoing with respect to the Subsequent Contracts;

 

(ii)                                  the Funding Period shall not have
terminated;

 

(iii)                               the Seller shall have delivered to the Trust
Depositor a duly executed Purchase Agreement in substantially the form of
Exhibit C hereto (the “Subsequent Purchase Agreement”), which shall include a
Subsequent List of Contracts listing the Subsequent Contracts being purchased;

 

4

--------------------------------------------------------------------------------


 

(iv)                              as of each Subsequent Transfer Date, neither
the Seller nor the Trust Depositor was insolvent nor will either of them have
been made insolvent by such transfer nor is either of them aware of any pending
insolvency;

 

(v)                                 each Rating Agency shall have notified the
Trust Depositor and the Trustees that following such transfer, and the transfer
immediately thereafter of the Subsequent Contracts to the Trust, the Class A-1
Notes and the Class A-2 Notes will be rated in the highest rating category by
such Rating Agency and the Class B Notes will be rated at least “A” by
Standard & Poor’s;

 

(vi)                              such addition will not result in a material
adverse tax consequence to the Issuer or the Noteholders as evidenced by an
Opinion of Counsel to be delivered by the Seller to the Issuer, the Trustees,
and the Underwriters;

 

(vii)                           the Seller shall have delivered to the Rating
Agencies and to the Underwriters one or more opinions of counsel (or bring-downs
of opinions of counsel delivered on the Closing Date) with respect to the
transfer of the Subsequent Contracts substantially in the form of the opinions
of counsel delivered to such Persons on the Closing Date;

 

(viii)                        the Seller shall have taken any action necessary
to maintain the first perfected ownership interest of the Trust in the Trust
Corpus and the first perfected security interest of the Trust Depositor in the
Contract Assets, the Trust in the Trust Corpus and the Indenture Trustee in the
Reserve Fund Deposits; and

 

(ix)                                no selection procedures believed by the
Seller to be adverse to the interests of the Noteholders shall have been
utilized in selecting the Subsequent Contracts.

 

(c)                                  Seller agrees to pay all reasonable
out-of-pocket expenses in connection with any request for the conveyance of
Subsequent Contracts, whether or not such conveyance is actually consummated.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the initial Contract Assets on the Closing
Date (and any Subsequent Contracts on the related Subsequent Transfer Date) and
concurrently reconveying the same to the Trust, and on which the Trust, the
Indenture Trustee and the Noteholders will rely under the Sale and Servicing
Agreement. Such representations speak as of the execution and delivery of this
Agreement and as of the Closing Date in the case of the Initial Contracts, and
as of the applicable Subsequent Transfer Date in the case of Subsequent
Contracts, but shall survive the sale, transfer and assignment of the Contracts
to the Trust and the pledge of the Contracts to the Indenture Trustee. The
repurchase obligation of Seller set forth in Section 5.01 below and in
Section 7.08

 

5

--------------------------------------------------------------------------------


 

of the Sale and Servicing Agreement constitutes the sole remedy available for a
breach of a representation or warranty of Seller set forth in Section 3.02, 3.03
or 3.04 of this Agreement.

 

Section 3.01.                         Representations and Warranties Regarding
Seller. Seller represents and warrants, as of the execution and delivery of this
Agreement and as of the Closing Date, in the case of the Initial Contracts, and
as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

 

(a)                                  Organization and Good Standing. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the corporate power to own its
assets and to transact the business in which it is currently engaged. Seller is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor. Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

 

(b)                                 Authorization; Binding Obligation. Seller
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which the Seller is a party and all of
the transactions contemplated under this Agreement and the other Transaction
Documents to which the Seller is a party, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Seller is a party. This
Agreement and the other Transaction Documents to which the Seller is a party
constitute the legal, valid and binding obligation of Seller enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

 

(c)                                  No Consent Required. Seller is not required
to obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement and the other
Transaction Documents to which the Seller is a party.

 

(d)                                 No Violations. Seller’s execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Seller is a party will not violate any provision of any existing law or
regulation or any order or decree of any court or the Articles of Incorporation
or Bylaws of Seller, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which Seller is a party or by which Seller or any
of Seller’s properties may be bound.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Litigation. No litigation or administrative
proceeding of or before any court, tribunal or governmental body is currently
pending, or to the knowledge of Seller threatened, against Seller or any of its
properties or with respect to this Agreement or any other Transaction Document
to which the Seller is a party which, if adversely determined, would in the
opinion of Seller have a material adverse effect on the business, properties,
assets or condition (financial or other) of Seller or the transactions
contemplated by this Agreement or any other Transaction Document to which the
Seller is a party.

 

(f)                                    State of Incorporation; Name; No Changes.
Seller’s state of incorporation is the State of Nevada. Seller’s exact legal
name is as set forth in the first paragraph of this Agreement. Seller has not
changed its name whether by amendment of its Articles of Incorporation, by
reorganization or otherwise, and has not changed its state of incorporation,
within the four months preceding the Closing Date.

 

(g)                                 Operations. Approximately 5.00% of the
aggregate principal balance of contracts financed from time to time by the
Seller are secured by motorcycles manufactured by Buell.

 

(h)                                 Solvency. The Seller, after giving effect to
the conveyances made by it hereunder, is Solvent.

 

Section 3.02.                         Representations and Warranties Regarding
Each Contract. Seller represents and warrants as to each Contract as of the
execution and delivery of this Agreement and as of the Closing Date, in the case
of the Initial Contracts, and as of the applicable Subsequent Transfer Date, in
the case of Subsequent Contracts, that:

 

(a)                                  List of Contracts. The information set
forth in the List of Contracts (or Subsequent List of Contracts, in the case of
Subsequent Contracts) is true, complete and correct in all material respects as
of the Initial Cutoff Date or applicable Subsequent Cutoff Date, as the case
may be.

 

(b)                                 Payments. As of the Initial Cutoff Date or
applicable Subsequent Cutoff Date, as the case may be, the most recent scheduled
payment with respect to any Contract either had been made or was not delinquent
for more than 30 days. To the best of Seller’s knowledge, all payments made on
each Contract were made by the respective Obligor or under a debt insurance
policy or debt cancellation agreement.

 

(c)                                  No Waivers. As of the Closing Date (or the
applicable Subsequent Transfer Date, in the case of Subsequent Contracts), the
terms of the Contracts have not been waived, altered or modified in any respect,
except by instruments or documents included in the related Contract File.

 

(d)                                 Binding Obligation. Each Contract is a
legal, valid and binding payment obligation of the Obligor thereunder and is
enforceable in accordance with its terms,

 

7

--------------------------------------------------------------------------------


 

except as such enforceability may be limited by insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally.

 

(e)                                  No Defenses. No Contract is subject to any
right of rescission, setoff, counterclaim or defense, including the defense of
usury, and the operation of any of the terms of such Contract or the exercise of
any right thereunder will not render the Contract unenforceable in whole or in
part or subject to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, and no such right of rescission, setoff,
counterclaim or defense has been asserted with respect thereto.

 

(f)                                    Insurance. The Seller, in accordance with
its policies and procedures, has determined that, as of the date of origination
of each Contract, the related Obligor had obtained or agreed to obtain physical
damage insurance covering the Motorcycle. The terms of each Contract require
that for the term of such Contract the Motorcycle securing such Contract will be
covered by physical damage insurance.

 

(g)                                 Origination. Each Contract (i) was
originated by a Harley-Davidson motorcycle dealer or by Eaglemark Savings Bank,
in each case, in the regular course of its business, (ii) was fully and properly
executed by the parties thereto, and (iii) has been purchased by Seller in the
regular course of its business. Each Contract was sold by such motorcycle dealer
or Eaglemark Savings Bank, as the case may be, to the Seller without any fraud
or misrepresentation on the part of such motorcycle dealer or Eaglemark Savings
Bank.

 

(h)                                 Lawful Assignment. No Contract was
originated in or is subject to the laws of any jurisdiction whose laws would
make the sale, transfer and assignment of the Contract under this Agreement or
under the Sale and Servicing Agreement or the pledge of the Contract under the
Indenture unlawful, void or voidable.

 

(i)                                     Compliance with Law. None of the
Contracts, the origination of the Contracts by Harley-Davidson motorcycle
dealers or Eaglemark Savings Bank, the purchase of the Contracts by the Seller,
the sale of the Contracts by the Seller to the Trust Depositor or by the Trust
Depositor to the Trust, or any combination of the foregoing, violated at the
time of origination or as of the Closing Date or as of any Subsequent Transfer
Date, as applicable, in any material respect any requirement of any federal,
state or local law and regulations thereunder, including, without limitation,
usury, truth in lending, motor vehicle installment loan and equal credit
opportunity laws, applicable to the Contracts and the sale of Motorcycles.

 

(j)                                     Contract in Force. As of the Closing
Date (or the applicable Subsequent Transfer Date in the case of Subsequent
Contracts), no Contract has been satisfied or subordinated in whole or in
part or rescinded, and the related Motorcycle securing any Contract has not been
released from the lien of the Contract in whole or in part.

 

8

--------------------------------------------------------------------------------


 

(k)                                  Valid Security Interest. Each Contract
creates a valid, subsisting and enforceable first priority perfected security
interest in favor of Seller or Eaglemark Savings Bank (as the case may be) in
the Motorcycle covered thereby, and such security interest has been validly
assigned by Eaglemark Savings Bank to Seller (where applicable) and by Seller to
the Trust Depositor. Seller’s security interest has been validly assigned by the
Seller to the Trust Depositor pursuant to this Agreement and by the Trust
Depositor to the Issuer pursuant to the Sale and Servicing Agreement.
Immediately prior to the transfer, assignment and conveyance thereof, each
Contract is secured by a first priority, validly perfected security interest in
the Motorcycle covered thereby in favor of the Seller or Eaglemark Savings Bank
as secured party or all necessary and appropriate actions have been commenced
that would result in a first priority, validly perfected security interest in
the Motorcycle covered thereby in favor of the Seller or Eaglemark Savings Bank
as secured party, except, in each case, as to priority for any lien for taxes,
labor, materials or of any state law enforcement agency affecting a Motorcycle.

 

(l)                                     Good Title. Each Contract was purchased
by Seller for value and taken into possession prior to the Initial Cutoff Date
(or the applicable Subsequent Cutoff Date in the case of Subsequent Contracts)
in the ordinary course of its business, without knowledge that the Contract was
subject to a security interest. No Contract has been sold, assigned or pledged
to any person other than Trust Depositor and the Issuer as the transferee of
Trust Depositor, and prior to the transfer of the Contract to Trust Depositor,
Seller had good and marketable title to each Contract free and clear of any
encumbrance, equity, loan, pledge, charge, claim or security interest and was
the sole owner thereof and had full right to transfer the Contract to Trust
Depositor, and, immediately upon the transfer of each Contract by the Seller,
the Trust Depositor shall have good and marketable title to each Contract free
and clear of any encumbrance, equity, loan, pledge, charge, claim or security
interest, and, immediately upon the transfer of each Contract by the Trust
Depositor, the Issuer shall have good and marketable title to each Contract free
and clear of any encumbrance, equity, loan, pledge, charge, claim or security
interest.

 

(m)                               No Defaults. As of the Initial Cutoff Date (or
the applicable Subsequent Cutoff Date in the case of Subsequent Contracts), no
default, breach, violation or event permitting acceleration existed with respect
to any Contract and no event had occurred which, with notice and the expiration
of any grace or cure period, would constitute such a default, breach, violation
or event permitting acceleration under such Contract. Seller has not waived any
such default, breach, violation or event permitting acceleration, and Seller has
not granted any extension of payment terms on any Contract. As of the Initial
Cutoff Date (or the applicable Subsequent Cutoff Date in the case of Subsequent
Contracts), no Motorcycle had been repossessed.

 

(n)                                 No Liens. As of the Closing Date (or the
applicable Subsequent Transfer Date in the case of Subsequent Contracts) there
are, to the best of Seller’s knowledge, no liens or claims which have been filed
for work, labor or materials affecting the

 

9

--------------------------------------------------------------------------------


 

Motorcycle securing any Contract which are liens prior to, or equal with, the
lien of such Contract.

 

(o)                                 Installments. Each Contract has a fixed
Contract Rate and provides for monthly payments of principal and interest which,
if timely made, would fully amortize the loan on a simple-interest basis over
its term.

 

(p)                                 Enforceability. Each Contract contains
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the collateral of the
benefits of the security.

 

(q)                                 One Original. Each Contract is evidenced by
only one original executed Contract, which original has been delivered to the
Issuer or its designee on or before the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts).

 

(r)                                    No Government Obligors. No Obligor is the
United States government or an agency, authority, instrumentality or other
political subdivision of the United States government.

 

(s)                                  Lockbox Bank. The Lockbox Bank is the only
institution holding any Lockbox Account for receipt of payments from Obligors,
and all Obligors have been instructed to make payments to the Lockbox Account
(either directly by remitting payments to the Lockbox, or indirectly by making
payments through direct debit, the telephone or the internet to an account of
the Servicer which payments will be subsequently transferred from such account
to one or more Lockbox Banks), and no person claiming through or under Seller
has any claim or interest in the Lockbox Account other than the Lockbox Bank;
provided, however, that other “Trusts” (as defined in the Lockbox Agreement)
shall have an interest in certain other collections therein not related to the
Contracts.

 

(t)                                    Obligor Bankruptcy. At the Initial Cutoff
Date (or the applicable Subsequent Cutoff Date in the case of Subsequent
Contracts), no Obligor was subject to a bankruptcy proceeding (according to the
records of the Seller) within the one year preceding such Cutoff Date.

 

(u)                                 Chattel Paper. The Contracts constitute
tangible chattel paper within the meaning of the UCC.

 

(v)                                 Contract Not Assumable. No Contract is
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to the Trust Depositor with respect to such
Contract.

 

(w)                               Selection Criteria. Each Contract is secured
by a new or used Motorcycle. No Contract has a Contract Rate less than 0.900%.
Each Contract amortizes the amount

 

10

--------------------------------------------------------------------------------


 

financed over an original term no greater than 84 months. Each Contract has a
Principal Balance of at least $708.94 as of the related Cutoff Date.

 

Section 3.03.                         Representations and Warranties Regarding
the Contracts in the Aggregate. Seller represents and warrants, as of the
execution and delivery of this Agreement and as of the Closing Date, in the case
of the Initial Contracts, and, if applicable, as of the applicable Subsequent
Transfer Date, in the case of Subsequent Contracts, that:

 

(a)                                  Amounts. The sum of the aggregate Principal
Balances payable by Obligors under the Contracts as of the Initial Cutoff Date
(or the applicable Subsequent Cutoff Date in the case of Subsequent Contracts),
plus the Pre-Funded Amount as of such date, equals or exceeds the sum of the
principal balance of  the Class A-1 Notes, the Class A-2 Notes  and the Class B
Notes on the Closing Date or the related Subsequent Transfer Date, as
applicable.

 

(b)                                 Characteristics. The Initial Contracts have
the following characteristics: (i) all the Contracts are secured by Motorcycles;
(ii) no Initial Contract has a remaining maturity of more than 84 months; and
(iii) the final scheduled payment on the Initial Contract with the latest
maturity is due no later than October 2013. Approximately 81.41% of the
Principal Balance of the Initial Contracts as of the Initial Cutoff Date is
attributable to loans for purchases of new Motorcycles and approximately 18.59%
is attributable to loans for purchases of used Motorcycles. No Initial Contract
was originated after the Initial Cutoff Date. No Initial Contract has a Contract
Rate less than 0.900%. The last scheduled payment date of the Contracts
(including any Subsequent Contracts) is due no later than January 2014.
Approximately 98.85% of the Principal Balance of the Initial Contracts as of the
Initial Cutoff Date is attributable to loans for purchases of Motorcycles
manufactured by Harley-Davidson or Buell and approximately 1.15% of the
Principal Balance of the Initial Contracts as of the Initial Cutoff Date is
attributable to loans for purchases of Motorcycles not manufactured by
Harley-Davidson or Buell.

 

(c)                                  Marking Records. As of the Closing Date (or
the applicable Subsequent Transfer Date in the case of Subsequent Contracts),
Seller has caused the Computer File relating to the Contracts sold hereunder and
concurrently reconveyed by Trust Depositor to the Trust and pledged by the Trust
to the Indenture Trustee to be clearly and unambiguously marked to indicate that
such Contracts constitute part of the Trust, are owned by the Trust and
constitute security for the Notes.

 

(d)                                 No Adverse Selection. No selection
procedures adverse to Noteholders have been employed in selecting the Contracts.

 

(e)                                  True Sale. The transactions contemplated by
this Agreement and the Sale and Servicing Agreement constitute valid sales,
transfers and assignments from Seller to Trust Depositor and from Trust
Depositor to the Trust of all of Seller’s right, title and

 

11

--------------------------------------------------------------------------------


 

interest in the Contract Assets as of the Closing Date and any Subsequent
Transfer Date, as applicable.

 

(f)                                    All Filings Made. All filings (including,
without limitation, UCC filings) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Indenture Trustee a first priority perfected lien on, or ownership interest in,
the Contracts and the proceeds thereof and the rest of the Trust Corpus have
been made, taken or performed.

 

(g)                                 Delta Loans. No more than 11.00% of the
Principal Balance of the Contracts as of the end of the Funding Period is
attributable to Delta Loans.

 

Section 3.04.                         Representations and Warranties Regarding
the Contract Files. Seller represents and warrants as of the execution and
delivery of this Agreement and as of the Closing Date, in the case of the
Initial Contracts, and as of the applicable Subsequent Transfer Date, in the
case of Subsequent Contracts, that:

 

(a)                                  Possession. Immediately prior to the
Closing Date or any Subsequent Transfer Date, the Servicer, or its custodian,
will have possession of each original Contract and the related complete Contract
File. Each of such documents which is required to be signed by the Obligor has
been signed by the Obligor in the appropriate spaces. All blanks on any
form have been properly filled in and each form has otherwise been correctly
prepared. The complete Contract File for each Contract currently is in the
possession of the Servicer or its custodian.

 

(b)                                 Bulk Transfer Laws. The transfer, assignment
and conveyance of the Contracts and the Contract Files by Seller pursuant to
this Agreement or any Subsequent Purchase Agreement and by Trust Depositor
pursuant to the Sale and Servicing Agreement is not subject to the bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction.

 


ARTICLE IV


 


PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS


 

Section 4.01.                         Custody of Contracts. The contents of each
Contract File shall be held by the Servicer, or its custodian, for the benefit
of the Trust as the owner thereof in accordance with the Sale and Servicing
Agreement.

 

Section 4.02.                         Filing. On or prior to the Closing Date
and each Subsequent Transfer Date, Seller shall cause the UCC financing
statement(s) referred to in Section 2.02(g) hereof and in Section 2.02(g) of the
Sale and Servicing Agreement to be filed and from time to time Seller shall take
and cause to be taken such actions and execute such documents as are necessary
or desirable or as Trust Depositor or the Trust may reasonably request to
perfect and protect the Trust Depositor’s and the Trust’s ownership interest in
the Contract Assets against all other

 

12

--------------------------------------------------------------------------------


 

persons, including, without limitation, the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title. The Seller authorizes the Trust Depositor to file
financing statements describing the Contract Assets as collateral. All financing
statements filed or to be filed against the Seller in favor of the Trust
Depositor or the Trust in connection herewith describing the Contract Assets as
collateral shall contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement,
except as permitted in the Transfer and Sale Agreement or Sale and Servicing
Agreement, will violate the rights of the Secured Party.”

 

Section 4.03.                         Name Change or Relocation. (a) During the
term of this Agreement, Seller shall not change its name, identity or structure
or state of incorporation without first giving at least 30 days’ prior written
notice to Trust Depositor and to the Trustees.

 

(b)                                 If any change in Seller’s name, identity or
structure or other action would make any financing or continuation statement or
notice of ownership interest or lien filed under this Agreement seriously
misleading within the meaning of applicable provisions of the UCC or any title
statute, Seller, no later than five days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Trust Depositor’s and the Trust’s interests in the Contract Assets and
proceeds thereof. In addition, Seller shall not change its state of
incorporation unless it has first taken such action as is advisable or necessary
to preserve and protect the Trust Depositor’s and the Trusts’ interest in the
Contract Assets. Promptly after taking any of the foregoing actions, Seller
shall deliver to Trust Depositor and the Trustees an opinion of counsel stating
that, in the opinion of such counsel, all financing statements or amendments
necessary to preserve and protect the interests of the Trust Depositor and the
Trust in the Contract Assets have been filed, and reciting the details of such
filing.

 

Section 4.04.                         Costs and Expenses. Seller agrees to pay
all reasonable costs and disbursements in connection with the perfection and the
maintenance of perfection, as against all third parties, of (i) Trust
Depositor’s, the Issuer’s and the Indenture Trustee’s right, title and interest
in and to the Contract Assets (including, without limitation, the security
interest in the Motorcycles related thereto) and (ii) the security interests
provided for in the Indenture.

 

Section 4.05                            Sale Treatment. Each of Seller and Trust
Depositor shall treat the transfer of Contract Assets made hereunder (including
in respect of Subsequent Contracts) for all purposes (including tax and
financial accounting purposes) as a sale and purchase on all of its relevant
books, records, financial statements and other applicable documents.

 

Section 4.06                            Separateness from Trust Depositor. The
Seller agrees to take or refrain from taking or engaging in with respect to the
Trust Depositor each of the actions or activities specified in the “substantive
consolidation” opinion of Winston & Strawn LLP (or in any related certificate of
Seller) delivered on the Closing Date, upon which the conclusions expressed
therein are based.

 

13

--------------------------------------------------------------------------------


 

Section 4.07                            Protection of Security Interests. The
Seller agrees to deliver an Officer’s Certificate to the Owner Trustee and the
Indenture Trustee, as promptly as practicable after the Closing Date (or
Subsequent Transfer Date, as the case may be), and in any event within 60 days
thereof, certifying that the Seller’s compliance officer has reviewed the
original of each Initial Contract and each related Contract File, that each
Initial Contract and related Contract File conforms in all material respects
with the initial List of Contracts and each such Contract File is complete and
that each document required be an original.

 


ARTICLE V


 


REMEDIES UPON MISREPRESENTATION


 

Section 5.01.                         Repurchases of Contracts for Breach of
Representations and Warranties. Seller hereby agrees, for the benefit of the
Issuer, the Indenture Trustee and the Trust Depositor, that it shall repurchase
a Contract including any Subsequent Contracts (together with all related
Contract Assets), at its Repurchase Price, not later than two Business Days
prior to the first Determination Date after Seller becomes aware, or should have
become aware, or receives written notice from Trust Depositor, either of the
Trustees or the Servicer of any breach of a representation or warranty of Seller
set forth in Article III of this Agreement that materially adversely affects
Trust Depositor’s or the Trust’s interest in such Contract (without regard to
the benefits of the Reserve Fund) and which breach has not been cured; provided,
however, that with respect to any Contract described on the List of Contracts
with respect to an incorrect unpaid Principal Balance which Seller would
otherwise be required to repurchase pursuant to this Section 5.01 and
Section 7.08 of the Sale and Servicing Agreement, Seller may, in lieu of
repurchasing such Contract, deposit in the Collection Account not later than two
Business Days prior to such Determination Date cash in an amount sufficient to
cure any deficiency or discrepancy; and provided further that with respect to a
breach of a representation or warranty relating to the Contracts in the
aggregate and not to any particular Contract, Seller may select Contracts
(without adverse selection) to repurchase such that had such Contracts not been
reconveyed by Trust Depositor and included as part of the Trust there would have
been no breach of such representation or warranty; provided further that the
failure to maintain perfection of the security interest in the Motorcycle
securing a Contract in accordance with the Sale and Servicing Agreement, shall
be deemed to be a breach materially and adversely affecting the Trust’s interest
in the Contracts or in the related Contract Assets. Notwithstanding any other
provision of this Agreement, the obligation of Seller under this Section 5.01
and under Section 7.08 of the Sale and Servicing Agreement shall not terminate
upon a Service Transfer pursuant to Article VIII of the Sale and Servicing
Agreement.

 


ARTICLE VI


 


INDEMNITIES


 

Section 6.01.                         Seller Indemnification. Seller will defend
and indemnify Trust Depositor, the Trust, the Trustees, any agents of the
Trustees and the Noteholders against any and all costs, expenses, losses,
damages, claims and liabilities, joint or several, including reasonable fees and

 

14

--------------------------------------------------------------------------------


 

expenses of counsel and expenses of litigation arising out of or resulting from
(i) this Agreement or the use, ownership or operation of any Motorcycle by
Seller or the Servicer or any Affiliate of either, (ii) any representation or
warranty or covenant made by Seller in this Agreement being untrue or incorrect
(subject to the second sentence of the preamble to Article III of this Agreement
above), and (iii) any untrue statement or alleged untrue statement of a material
fact contained in the Prospectus or in any amendment thereto or the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement was made in conformity with information
furnished to Trust Depositor by Seller specifically for use therein.
Notwithstanding any other provision of this Agreement, the obligation of Seller
under this Section 6.01 shall not terminate upon a Service Transfer pursuant to
Article VIII of the Sale and Servicing Agreement and shall survive any
termination of that agreement or this Agreement.

 

Section 6.02.                         Liabilities to Obligors. No obligation or
liability to any Obligor under any of the Contracts is intended to be assumed by
the Trustees, the Trust or the Noteholders under or as a result of this
Agreement and the transactions contemplated hereby.

 

Section 6.03.                         Tax Indemnification. Seller covenants and
agrees to pay, and to indemnify, defend and hold harmless the Trust Depositor,
the Trust, the Trustees or the Noteholders from, any taxes that may at any time
be asserted against any such Person as a result of or relating to the
transactions contemplated herein and in the other Transaction Documents,
including any sales, gross receipts, gross margin, general corporation, tangible
personal property, Illinois personal property replacement privilege or license
taxes (but not including any federal, state or other taxes arising out of the
creation of the Trust and the issuance of the Notes) and costs, expenses and
reasonable counsel fees in defending against the same, whether arising by reason
of the acts to be performed by Seller under this Agreement or the Servicer under
the Sale and Servicing Agreement or imposed against the Trust Depositor, the
Trust, a Noteholder or otherwise. Notwithstanding any other provision of this
Agreement, the obligation of Seller under this Section 6.03 shall not terminate
upon a Service Transfer pursuant to Article VIII of the Sale and Servicing
Agreement and shall survive any termination of this Agreement.

 

Section 6.04.                         Operation of Indemnities. Indemnification
under this Article VI shall include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If Seller has made any indemnity
payments to Trust Depositor or the Trustees pursuant to this Article VI and
Trust Depositor or the Trustees thereafter collects any of such amounts from
others, Trust Depositor or the Trustees will repay such amounts collected to
Seller, except that any payments received by Trust Depositor or the Trustees
from an insurance provider as a result of the events under which the Seller’s
indemnity payments arose shall be repaid prior to any repayment of the Seller’s
indemnity payment.

 

15

--------------------------------------------------------------------------------


 


ARTICLE VII


 


MISCELLANEOUS


 

Section 7.01.                         Prohibited Transactions with Respect to
the Trust. Seller shall not:

 

(a)                                  Provide credit to any Noteholder for the
purpose of enabling such Noteholder to purchase Notes;

 

(b)                                 Purchase any Notes in an agency or trustee
capacity; or

 

(c)                                  Except in its capacity as Servicer as
provided in the Sale and Servicing Agreement, lend any money to the Trust.

 

Section 7.02.                         Merger or Consolidation. (a) Except as
otherwise provided in this Section 7.02, Seller will keep in full force and
effect its existence, rights and franchises as a Nevada corporation, and will
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement and of any of the
Contracts and to perform its duties under this Agreement.

 

(b)                                 Any person into which Seller may be merged
or consolidated, or any corporation  or other entity resulting from such merger
or consolidation to which Seller is a party, or any person succeeding to the
business of Seller, shall be the successor to Seller hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

(c)                                  Upon the merger or consolidation of the
Seller as described in this Section 7.02, the Seller shall provide Standard &
Poor’s and Moody’s notice of such merger or consolidation within thirty (30)
days after completion of the same.

 

Section 7.03.                         Termination. This Agreement shall
terminate (after distribution of any Note Distributable Amount due pursuant to
Section 7.05 of the Sale and Servicing Agreement) on the Distribution Date on
which the principal balance of the Class A-1 Notes,  Class A-2 Notes and the
Class B Notes is reduced to zero; provided, that Seller’s representations and
warranties and indemnities by Seller shall survive termination.

 

Section 7.04.                         Assignment or Delegation by Seller. Except
as specifically authorized hereunder, Seller may not convey and assign or
delegate any of its rights or obligations hereunder absent the prior written
consent of Trust Depositor and the Trustees, and any attempt to do so without
such consent shall be void.

 

Section 7.05.                         Amendment. (a) This Agreement may be
amended from time to time by Seller and Trust Depositor, with notice to the
Rating Agencies, but without the consent of the Trustees or any of the
Noteholders to correct manifest error, to cure any ambiguity, to correct or
supplement any provisions herein or therein which may be inconsistent with any
other provisions

 

16

--------------------------------------------------------------------------------


 

herein, therein or in the Prospectus, as the case may be, or to add any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement or the
Prospectus; provided, however, that such action shall not, as evidenced by an
Opinion of Counsel for Seller acceptable to the Trustees, adversely affect the
interests of any Noteholder.

 

(b)                                 This Agreement may also be amended from time
to time by Seller and Trust Depositor, with the consent of the Required Holders,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Indenture Trustee for the benefit of Noteholders;
provided, however, that no such amendment or waiver shall (a) reduce in any
manner the amount of, or delay the timing of, collections of payments on the
Contracts or distributions which are required to be made on any Note or
(b) reduce the aforesaid percentage required to consent to any such amendment,
without the consent of the holders of all Notes then outstanding.

 

(c)                                  Promptly after the execution of any
amendment or consent pursuant to this Section 7.05, Trust Depositor shall
furnish written notification of the substance of such amendment and a copy of
such amendment to each Trustee and each Rating Agency.

 

(d)                                 It shall not be necessary for the consent of
Noteholders under this Section 7.05 to approve the particular form of any
proposed amendment, but it shall be sufficient if such consent shall approve the
substance thereof. The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Noteholders shall be subject to such
reasonable requirements as the Trustees may prescribe.

 

(e)                                  Upon the execution of any amendment or
consent pursuant to this Section 7.05, this Agreement shall be modified in
accordance therewith, and such amendment or consent shall form a part of this
Agreement for all purposes, and every holder of Notes theretofore or thereafter
issued hereunder shall be bound thereby.

 

Section 7.06.                         Notices. All notices, demands,
certificates, requests and communications hereunder (“notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the U.S.
mails, registered or certified mail, return receipt requested, postage prepaid,
with such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or
(c) on the date personally delivered to an Authorized Officer of the party to
which sent, or (d) on the date transmitted by legible telecopier transmission
with a confirmation of receipt, in all cases addressed to the recipient at the
address for such recipient set forth in the Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

17

--------------------------------------------------------------------------------


 

Section 7.07.                         Merger and Integration. Except as
specifically stated otherwise herein, this Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement. This
Agreement may not be modified, amended, waived, or supplemented except as
provided herein.

 

Section 7.08.                         Headings. The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

Section 7.09.                         Governing Law. This Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Illinois.

 

Section 7.10.                         No Bankruptcy Petition. The Seller
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all amounts owing in respect of all outstanding
Securities, as well as any other amounts distributable or payable from the Trust
Estate, together with any other amounts owing in respect of obligations of the
Trust Depositor, it will not institute against, or solicit or join in or
cooperate with or encourage any Person to institute against, the Trust Depositor
or the Trust, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any State of the United States. This Section 7.10 shall survive
termination of this Agreement.

 

[signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

By:

/s/ PERRY A. GLASSGOW

 

 

Printed Name: Perry A. Glassgow

 

Title: Vice President and Treasurer

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

/s/ PERRY A. GLASSGOW

 

 

Printed Name: Perry A. Glassgow

 

Title: Vice President and Treasurer

 

 

Signature Page to Transfer
and Sale Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

Transfer and Sale

Agreement

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
May 1, 2006 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Initial Contracts listed on the initial List of Contracts
in effect on the Closing Date (including, without limitation, all security
interests and all rights to receive payments which are collected pursuant
thereto after the Initial Cutoff Date, including any liquidation proceeds
therefrom, but excluding any rights to receive payments which were collected
pursuant thereto on or prior to the Initial Cutoff Date), (ii) all rights of
Seller under any physical damage or other individual insurance policy (including
a “forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iii) all security interests in each such Motorcycle,
(iv) all documents contained in the related Contract Files, (v) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to the Contracts, (vi) all rights (but not the obligations)
of the Seller under any motorcycle dealer agreements between the dealers (i.e.
originators of certain Contracts) and the Seller, (vii) all rights of Seller to
certain rebates of premiums and other amounts relating to insurance policies,
debt cancellation agreements, extended service contracts or other repair
agreements and other items financed under such Contracts and (viii) all proceeds
and products of the foregoing

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of May 1,
2006 made by and among the undersigned, as servicer, the Trust Depositor,
Harley-Davidson Motorcycle Trust 2006-2, as issuer, and The Bank of New York
Trust Company, N.A., as indenture trustee.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this 1st day of May, 2006.

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

 

 

Printed Name: Perry A. Glassgow

 

 

Title: Vice President and Treasurer

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

Transfer and Sale

Agreement

 

FORM OF OFFICER’S CERTIFICATE

 

(See Exhibit C to the Sale and Servicing Agreement)

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

Transfer and Sale

Agreement

 

FORM OF SUBSEQUENT PURCHASE AGREEMENT

 

SUBSEQUENT PURCHASE AGREEMENT (the “Agreement”), dated as of
                        ,               , by and among Harley-Davidson Customer
Funding Corp., a Nevada corporation (the “Trust Depositor”), and Harley-Davidson
Credit Corp., a  Nevada corporation (the “Seller”), pursuant to the Transfer and
Sale Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, the Trust Depositor and the Seller are parties to the Transfer and Sale
Agreement, dated as of May 1, 2006 (the “Transfer and Sale Agreement”);

 

WHEREAS, pursuant to the Transfer and Sale Agreement, the Seller wishes to sell
the Subsequent Contracts to the Trust Depositor, and the Trust Depositor wishes
to purchase the same, for the purchase price set forth in Section 3 below; and

 

WHEREAS, the Seller has timely delivered an Addition Notice related to such
conveyance as required in the Sale and Servicing Agreement dated as of May 1,
2006 among the Seller (in the capacity of Servicer thereunder), the Issuer as
defined therein, the Trust Depositor and the Indenture Trustee as defined
therein (the “Sale and Servicing Agreement”).

 

NOW, THEREFORE, the Trust Depositor and the Seller hereby agree as follows:

 

Section 1.                                          Capitalized terms used
herein shall have the meanings ascribed to them in the Sale and Servicing
Agreement unless otherwise defined herein.

 

“Subsequent Cutoff Date” shall mean, with respect to the Subsequent Contracts
transferred hereby, [                  ].

 

“Subsequent Contracts” shall mean, for purposes of this Agreement, the
Subsequent Contracts listed in the Subsequent List of Contracts attached hereto
as Exhibit A.

 

“Subsequent Transfer Date” shall mean, with respect to the Subsequent Contracts
transferred hereby, [                    ].

 

Section 2.                                          Subsequent List of
Contracts. The Subsequent List of Contracts attached hereto as Exhibit A is a
supplement to the initial List of Contracts attached as Exhibit H to the Sale
and Servicing Agreement. The Contracts listed in the Subsequent List of
Contracts

 

C-1

--------------------------------------------------------------------------------


 

constitute the Subsequent Contracts to be transferred pursuant to this Agreement
on the subsequent Transfer Date.

 

Section 3.                                          Transfer of Subsequent
Contracts. Subject to and upon the terms and conditions set forth in
Section 2.04(b) of the Transfer and Sale Agreement and this Agreement, Seller
hereby sells, transfers, assigns, sets over and otherwise conveys to Trust
Depositor, in consideration of Trust Depositor’s payment of $[              ] as
the purchase price therefor, (i) all the right, title and interest of Seller in
and to the Subsequent Contracts listed on the related Subsequent List of
Contracts (including, without limitation, all security interests and all rights
to receive payments which are collected pursuant thereto after the applicable
Subsequent Cutoff Date, including any liquidation proceeds therefrom, but
excluding any rights to receive payments which were collected pursuant thereto
on or prior to such Subsequent Cutoff Date), (ii) all rights of Seller under any
physical damage or other individual insurance policy (including a “forced
placed” policy, if any), any debt insurance policy or any debt cancellation
agreement relating to any such Subsequent Contract, an Obligor or a Motorcycle
securing such Subsequent Contract, (iii) all security interests in each such
Motorcycle, (iv) all documents contained in the related Subsequent Contract
Files, (v) all rights of Seller in the Lockbox, Lockbox Account and related
Lockbox Agreement to the extent they relate to the Subsequent Contracts,
(vi) all rights (but not the obligations) of the Seller under any motorcycle
dealer agreements between the dealers (i.e. originators of certain Subsequent
Contracts) and the Seller, (vii) all rights of Seller to certain rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair agreements and other
items financed under such Subsequent Contracts and (viii) all proceeds and
products of the foregoing. It is the intention of the Seller and the Trust
Depositor that the transfer contemplated by this Agreement shall constitute a
sale of the Subsequent Contracts from the Seller to the Trust Depositor,
conveying good title thereto free and clear of any Liens, and that the
Subsequent Contracts shall not be part of the Seller’s estate in the event of
the filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

 

Section 4.                                          Representations and
Warranties of the Seller. (a) Seller hereby represents and warrants to the Trust
Depositor that the representations and warranties of Seller in Section 3.01 of
the Transfer and Sale Agreement are true and correct as of the Subsequent
Transfer Date.

 

(b)                                 Seller hereby repeats and remakes with
respect to the Subsequent Contracts as of the Subsequent Transfer Date (i) the
representations and warranties of Seller in Sections 3.02, 3.03 and 3.04 of the
Transfer and Sale Agreement, except that, with respect to subsection (b) of
Section 3.03, (A) approximately 81.41% of the Principal Balance of the Contracts
as of the Subsequent Cutoff Date is attributable to loans for purchases of new
Motorcycles and approximately 18.59% is attributable to loans for purchases of
used Motorcycles, and (B) no Contract was originated after the Subsequent Cutoff
Date, as well as (ii) covenants to provide the certificate required by
Section 2.02(h) (solely with respect to the Subsequent Contracts).

 

(c)                                  Seller hereby represents and warrants that
(a) the aggregate Principal Balance of the Subsequent Contracts listed on the
Subsequent List of Contracts and conveyed to the Trust

 

C-2

--------------------------------------------------------------------------------


 

Depositor pursuant to this Agreement is $296,724,733.64 as of the Subsequent
Cutoff Date, and (b) the conditions set forth in Section 2.04(b) of the Transfer
and Sale Agreement have been satisfied as of the Subsequent Transfer Date.

 

Section 5.                                          Ratification of Agreement.
As supplemented by this Agreement, the Transfer and Sale Agreement is in all
respects ratified and confirmed and, as so supplemented by this Agreement, shall
be read, taken and construed as one and the same instrument.

 

Section 6.                                          Counterparts. This Agreement
may be executed in two or more counterparts (and by different parties in
separate counterparts), each of which shall be an original but all of which
together shall constitute one and the same instrument.

 

Section 7.                                          Governing Law. This
Agreement shall be construed in accordance with the laws of the State of
Illinois, without reference to its conflict of law provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

By:

 

 

 

 

Printed Name:   Perry A. Glassgow

 

 

Title: Vice President and Treasurer

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

By:

 

 

 

 

Printed Name:   Perry A. Glassgow

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------

 